EXHIBIT 10.5

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (“Amendment”) is made as of the 3rd
day of April, 2006, by and between Radnor Holdings Corporation (“Company”) and
Michael T. Kennedy (“Executive”).

WHEREAS, Company and Executive entered into the Employment Agreement, dated as
of October 27, 2005 (the “Employment Agreement”); and

WHEREAS, Company and Executive desire to amend certain terms and provisions of
the Employment Agreement, all as more fully set forth herein.

NOW, THEREFORE, in consideration of the foregoing and intending to be legally
bound hereby, the parties hereby agree as follows:

1. Definitions. All terms capitalized herein but not otherwise defined shall
have the meanings ascribed to them in the Employment Agreement.

2. Amendment.

(a) Section 4(b) of the Employment Agreement is hereby amended and restated to
read in its entirety as follows:

“b. Annual Bonus. All bonuses payable during, or in respect of, the Term shall
be set by the Committee based upon reasonable performance criteria established
by such Committee no later than March 31 of the year to which it relates and
after consultation with the Executive. For calendar year 2005, the Executive has
been paid an annual bonus. For calendar year 2006, the Executive shall not be
eligible to receive an annual bonus. Except as provided in the following
sentence, for calendar year 2007 and all subsequent years during the Term, the
Executive shall be eligible for a target bonus equal to not less than 100% of
Base Salary, subject to such criteria as shall be approved annually by the
Committee. With respect to each target bonus award for calendar year 2007 and
subsequent calendar years, 80% of such target bonus opportunity shall be based
upon achievement of predetermined financial goals and 20% of such target bonus
opportunity shall be based upon subjective criteria, in each case as determined
by the Committee. Notwithstanding the foregoing provisions of this Section 4(b),
following the completion of a Qualified IPO, the target bonus shall be not less
than 200% of Base Salary (prorated for the calendar year in which the Qualified
IPO occurs), subject to approval by the Committee, after consultation with such
outside advisors (including, without limitation, a nationally recognized
compensation

 

1



--------------------------------------------------------------------------------

consulting firm and/or nationally recognized law firm) as the Committee deems
necessary or appropriate. All annual bonuses shall be paid no later than the
time annual bonuses are paid generally to other senior executives of the
Company, but in no event later than March 31 of the calendar year following the
calendar year in respect of which such bonus was earned. The Committee shall
have the right to determine whether any bonus which may become payable to
Executive shall be payable in the form of cash or Shares. If the Term is not
extended for any reason, Executive shall be eligible to receive any bonus earned
in respect of such final year of employment even if he is no longer employed on
the date of payment of such bonus.”

3. Ratification and Confirmation. This Amendment shall be effective as of the
date hereof. The terms and conditions of the Employment Agreement, as modified
by this Amendment, are hereby ratified and confirmed and shall continue in full
force and effect.

4. Miscellaneous. The Miscellaneous provisions set forth in Section 9 of the
Employment Agreement shall be incorporated herein by reference.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

EXECUTIVE

/s/ Michael T. Kennedy

MICHAEL T. KENNEDY RADNOR HOLDINGS CORPORATION By:  

/s/ R. Radcliffe Hastings

Name:   R. Radcliffe Hastings Title:   Executive Vice President

 

3